Mr. Justice Sharswood
delivered the opinion of the court, January 6th 1876.
The learned legal arbitrator below very properly considered himself bound by the authority of Yaughen v. Haldeman, 9 Casey 522, and decided accordingly; but his report contains a labored argument against the judgment in that case, and we are now urged by the plaintiffs in error to reconsider and overrule it. Upon the fullest consideration, however, we have determined to adhere to it. It is frankly conceded that the Act of April 14th 1855, Pamph. L *405288, did not operate to extend the lien of mechanics to gas-fixtures as distinguished from gas-fittings, if a lien for the former did not exist by virtue of the Act of 1836. The distinction between the two is well stated and explained in Vaughan v. Haldeman. We are not satisfied that there is any usage or general understanding contrary to that decision. Houses are considered as. finished by the builders when the gas-fittings are completed. The fixtures are put up in more or less expensive style, according to the taste and means of the persons who mean to occupy them, whether as tenants or owners. If the tenant puts them in, it is not denied that as between him and the landlord they are his, and he may remove them, or they may be sold as Lis personal property on an execution by the sheriff. No doubt the owner, if they belong to him, often sells them with the house. They add more to the value of the house than they would be worth if removed. But if there is no agreement to sell the house as it is — fixtures and all — the purchaser is not entitled to them. We see then no reason for departing from the judgment in Vaughan v. Haldeman, and the opinion therein expressed upon the construction of the Act of 1855.
Judgment affirmed.